Name: Commission Regulation (EEC) No 1781/89 of 21 June 1989 issuing a standing invitation to tender for the sale, for use within the Community, of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/ 10 Official Journal of the European Communities 24. 6. 89 COMMISSION REGULATION (EEC) No 1781/89 of 21 June 1989 issuing a standing invitation to tender (or the sale , for use within the Community, of vinous alcohol held by intervention agencies No 822/87 and held by the Spanish , French and Italian intervention agencies. The alcohol offered for sale is intended for use within the Community in accordance with Article 2 of Regulation (EEC) No 1780/89 . The location of the vats concerned, the volume of alcohol contained in each vat and the intervention measure under which the alcohol was obtained are specified in the Annex hereto. Article 2 The sale shall take place in accordance with the provisions of Regulation (EEC) No 1780/89, and in particular Articles 2 to 9 and 29 to 38 thereof. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), and in particular Article 1 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1780/89 (4) laid down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, a standing invitation should be issued to tender for the sale of vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas a standing invitation to tender should be issued for the implementation within the Community of small-scale projects designed to find new uses for alcohol ; Article 3 The reference numbers of the vats concerned, the specific conditions relating to the sale and the names and addresses of the intervention agencies shall be specified in the partial invitations to tender which are to be published in the 'C' series of the Official Journal of the European Communities. Article 4 The standing invitation to tender shall be valid for 1 3 months as from the date on which the first partial invitation to tender is published in the Official Journal of the European Communities. Whereas the Management Committee for Wine has not delivered an opinion in the time limit set by its chairman, Article 5 HAS ADOPTED THIS REGULATION 1 . Where the alcohol is to be exported from the Community in the form of manufactured goods, proof must be provided to show that, in the course of the two preceding years, authorization was granted for use of alcohol from third countries in the manufacture of identical goods under the inward processing arrangements .Article 1 2. In the case referred to in the preceding paragraph, the tender must specify the nature of the goods exported .A standing invitation is hereby issued to tender for thesale of a total quantity of 400 000 hectolitres of alcohol at 100 % vol . obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 128 , 11 . 5 . 1989, p. 31 . 0 OJ No L 346, 15. 12. 1988, p. 7 . (4) See page 1 of this Official Journal . 24. 6. 89 Official Journal of the European Communities No L 178/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 178/ 12 Official Journal of the European Communities 24. 6 . 89 ANNEX Member State Location Number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% vol) 1 . France Societe Deulep, 30800 Saint-Gilles-du-Gard 501 503 93 9 625 9 677 4 633 35 35 39 Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 Sotrasol z.l, route de la Barre, 40220 Tarnos 302 46 052 35 Pure alcohol + 92 SIC Societe stockage internationale, boite postale 16, 44801 Saint-Herblain 1 c 40 c 41 c 42 c 15 055 9 372 9 334 9 370 36 39 39 39 Pure alcohol Pure alcohol Pure alcohol Pure alcohol + 92 + 92 +. 92 + 92 PROMA, 43, avenue Georges Brassens, 1 3230 Port-Saint-Louis-du-Rhone c 2 47 304 35 Pure alcohol + 92 Total 160 422 2. Spain Tomelloso (Ciudad Real) 4 16 498 35,36 Distilled + 95 Villarrobledo (Albacete) 11 44 173 39 Neutral alcohol + 96 Tarancon (Cuenca) A 9 25 323 35,36 Neutral alcohol + 96 I Total 85 994 \ 3 . Italy Flli Cipriani SpA, Chizzola di Aia (TN) 155 156 157 158 159 160 74 76 103 104 1 270 1 280 1 283 1 270 1 277 1 280 826 944 376 373 35 35 35 35 35 35 35 35 35 35 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 + 96 + 96 + 96 4- 96 + 96 + 96 + 96 24. 6. 89 Official Journal of the European Communities No L 178/ 13 Member State Location Number of vat Volume in hectolitres of : pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% vol) Italy (cont'd) Distilleria del Salento SpA, Gallipoli (LE) via Indipendenza Materdomini di Nocera Superiore (SA) 6 to 20 10 000 35 Neutral alcohol + 96 Distilleria Vitrano SpA, Balestrate (PA)  via Grassa, Mazara del Vallo (TP)  contrada Piano Milano (PA) 8 7 9 244 : 930 35 35 Neutral . alcohol Neutral alcohol + 96 + 96 Distilleria Bertolino SpA, Partinico (PA), contrada Percianotta, Agro di Monreale (PA) 1 /A 3/A 9 500 9 500 35 35 Neutral alcohol Neutral alcohol + 96 + 96 Distilleria Vitrano SpA, Balestrate (PA) contrada Piano Milano, Partinico (PA) 8 7 977 9 348 36 36 Neutral alcohol Neutral alcohol + 96 + 96 GE. DIS. SpA, Marsala (TP)  contrada Bartolotta, Marsala  Lungomare Mediterraneo 31 , Marsala (TP) B/5 A/6 H/3 8 881 630 487 36 36 36 Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 Distilleria Bertolino SpA, Partinico (PA) contrada Pollastra, Partinico (PA) 3/A 18 800 36 Neutral alcohol + 96 Neri s.a.s. via S. Silvestro n. 6, Faenza (RA) 1 3 7 3 604 3 601 3 603 39 39 39 Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 Distilleria Bonollo SpA, Formigine (MO) localitÃ Paduni Anagni (FR) 23 13 5 046 5 046 39 39 Neutral alcohol Neutral alcohol + 96 + 96 Caviro Soc. coop., via Convertite n. 14/ 13, Faenza (RA) 79 82 85 86 87 88 1 793 1 826 1 817 1 697 1 822 1 796 39 39 39 39 39 39 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 + 96 + 96 + 96 No L 178/ 14 Official Journal of the European Communities 24. 6 . 89 Member State Location Number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% vol) Italy (cont 'd) Distilleria Mazzari SpA, via Giardino 10, S. Agata sul Santerno (RA) V-1310 V-1311 1 789 1 084 39 39 Neutral alcohol Neutral alcohol + 96 + 96 V-1308 1 907 39 Neutral alcohol + 96 V-1162 1 513 39 Neutral alcohol + 96 V-1163 1 523 39 Neutral alcohol + 96 V-1352 2 182 39 Neutral alcohol + 96 Distilleria G. Di Lorenzo s.r.l ., Ponte Valleceppi (PG) localitÃ Pontenuovo di Torgiano (PG) 5 6 4 019 9 440 39 39 Neutral alcohol Neutral alcohol + 96 + 96 SODIME SpA, Napoli, Oliveto Citra (SA) 3.2.2 10 000 39 Neutral alcohol 4- 96 Total 153 584 TOTAL 400 000